MEMORANDUM**
Jarnail Singh Kular, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for review and remand.
Substantial evidence does not support the IJ’s adverse credibility determination. The IJ incorrectly found Kular’s testimony incredible because it was more detailed than his asylum application. See Lopez-Reyes v. INS, 79 F.3d 908, 911 (9th Cir. 1996). The omission of minor details such as the various types of instruments used to beat Kular are not valid grounds for an adverse credibility determination. See Bandari v. INS, 227 F.3d 1160, 1167 (9th Cir.2000). The IJ’s adverse credibility determination also fails because the IJ did not explain the significance of the inconsistencies it identified. See id. at 1166. Furthermore, Kular’s testimony does not conflict with his asylum application and supporting documents. See id.
Accordingly, we grant the petition for review and remand for further proceedings on the merits. INS v. Ventura, 537 U.S. 12, 17-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.